DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16 and 20, drawn to a splice module, classified in G02B6/3801.
II. Claims 17-19,  drawn to a method of terminating an optical fiber cable, classified in G02B6/2558.
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case (2) the product as claimed can be terminated using an autonomous splicing apparatus.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).

.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Ms. Julie Skoge on March 15, 2022 a provisional election was made without traverse to prosecute the invention of the splice module, claims 1-16 and 20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims17-19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 12-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Watte et al. (US 2018/0217333 A1, hereinafter “Watte”) in view of the Edwards et al. (US 2001/0019645 A1, hereinafter “Edwards”).
Claim 1.  Watte discloses an optical module comprising: a tray extending along a length between opposite first and second ends (Figure 11-13: tray holding 1204a), the tray defining a first channel (1204b) and a second channel (1204a) that are each accessible at the first and 5second ends of the tray (Figure 12), each of the first and second channels defining a respective coupling portion (1122b), the first channel also defining an access portion located between the coupling portion and the second end of the tray (opening at 1122b); a first lid (1228b) that mounts to the tray to cover the coupling portion of the first channel (1104b); and a second lid that mounts to the tray to cover the coupling portion of the second channel and the access portion of the first channel (Figure 12).
Watte does teach wherein the optical module is a splice module.
Edwards teaches an optical splice tray having multiple channels (Figure 11: 1) to enable splicing of multiple fiber channels (Figure 11). It would have been obvious to one of ordinary skill in art before the effective filing date of the current application to modify the housing module of Watte to enable optical splicing to ensure the connection stays permanent and stable during operations.
In re Japiske, 86 USPQ 70 (CCPA 1950).  The rearrangement in this case does not modify the operation of the device because regardless wherein the splice location are the fibers will still be able to couple light.  The benefits of this modification include further the various spacing will allow the fiber to avoid crosstalk by being too close to each other at the splice point.
Regarding claim 12, Watte in view of Edwards teach the device of claim 1, wherein the tray (Figure 12), the first lid (1228b), and the second lid (1228a) form a first sub-unit that is one of a plurality of identical sub-units (Figure 12); wherein a second of the sub-units is stacked over the first sub-unit (Figure 12: when rotated 90 degrees).
Regarding claim 13, Watte and Edwards teach the device of claim 12, further comprising a locking cover (See 1230b and 1230a) that mounts over at least the first sub-unit, the cover being configured to engage the first sub-unit to inhibit movement of the first sub-unit along the length of the first sub-unit relative to the locking cover (Figure 12: 1230a-b).
Regarding claim 14, Watte and Edwards teach the device of claim 13, wherein the locking cover includes a retention arrangement by which the locking cover secures to a surface, the locking cover defining an interior region in which at least the first sub-unit is disposed when the locking cover is secured to the surface (Figure 12: 1230a-b).
Regarding claim 15, Watte and Edwards teach the device of claim 14, wherein the plurality of the sub-units (left and right side of 1228a-b) are disposed within the interior region of 
Regarding claim 16, Watte and Edwards teach the device of claim 14, wherein the retention arrangement is not releasable (Figure 12: the structure does not contain a releasing mechanism).
In terms of Claim 20, Watte teaches an optical enclosure comprising: a tray (Figure 12) extending along a length between opposite first and second ends (See Figure 11: left and right side), the tray defining two outer channels and an inner channel disposed between the two outer channels (See Figure 13 multiple channels), each of the outer and inner channels being accessible at the first and second ends of the tray (Figure 12 and 13), each of the outer and inner channels defining a respective coupling portion (1130), 5the two outer channels also defining a rework portion located between the respective coupling portion and the second end of the tray (the middle area between coupling portion 1130 and leftmost and rightmost side); a first lid (1228a) that mounts to the tray to cover the coupling portions of the two outer channels; and a second lid (1228b) that mounts to the tray to cover the splice portion of the inner channel 10and the rework portions of the two outer channels (Figure 12 and 13).
Watte does teach wherein the optical module is a splice module.
Edwards teaches an optical splice tray having multiple channels (Figure 11: 1) to enable splicing of multiple fiber channels (Figure 11). It would have been obvious to one of ordinary skill in art before the effective filing date of the current application to modify the housing module of Watte to enable optical splicing to ensure the connection stays permanent and stable during operations.
2, 6, 7, 8, 9, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Watte in view of Edwards as applied to claim1 above, and further in view of Liberty et al. (US 2002/0021876 A1, hereinafter “Liberty”).
Regard claims 2, 6, 7, 8, 9, 10, and 11, Watte and Edwards teach the device of claim 1, Watte and Edwards do not teach wherein the first lid defines at least one injection hole and the second lid defines at least one injection hole; wherein the splice portion of each of the channels is 30 bounded at opposite ends by grommets; wherein each grommet defines a slit to enable lateral mounting over a group of fibers; further comprising a trunk retention arrangement at the first end of the tray; wherein the trunk retention arrangement includes a plurality of teeth and a plurality of holes; wherein the teeth are disposed on a retention insert and the holes are disposed on the tray; wherein the retention insert includes a two-piece 15housing that cooperates to define a Y-shaped channel.
Liberty teaches wherein the first lid defines at least one injection hole (Figure 2: 21) and a second injection hole (21); wherein the splice portion of each of the channels is (within 33) bounded at opposite ends by grommets (structure 31 is considered gromets because it is circular and is used to bound the two housing portions together); wherein each grommet defines a slit (See Slits on 31) to enable lateral mounting over a group of fibers; further comprising a trunk retention arrangement (41) at the first end of the tray; wherein the trunk retention arrangement includes a plurality of teeth (43) and a plurality of holes (recess area of 51 or 47); wherein the teeth are disposed on a retention insert and the holes are disposed on the tray (Figure 3); wherein the retention insert includes a two-piece 15housing that cooperates to define a Y-shaped channel (area of 33). It would have been obvious to one of ordinary skill in art before the effective filing date to use the structures listed above disclosed by Liberty such gromets, teeth, trunk retention, .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Watte in view of  Edwards as applied to claim1 above, and further in view of the Tanaka (US 5,963,699 B1, hereinafter “Tanaka”).
In regards to claim 5, Watte in view of Edwards teach the device of claim 1. Watte in view of Edwards do not teach wherein the second lid includes an extension that fits within a slot defined by the first lid.
Tanka teaches a splicing lid that is couple to another splicing lid via an extension (19) and a slot (Figure 2). It would have been obvious to one of ordinary skill in art to modify the device of Watte in view of Edward to include an extension and slot in order to couple the lid together. This ensure all the lids are close and remain close in order to avoid unwanted openings.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior arts of record do not teach a tray also defines a third channel, the third channel defining a respective splice portion and a respective access portion, wherein the first lid covers the splice portion of the third channel when the first lid is mounted to the tray, and wherein the second lid covers the access portion of the third channel.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin D Chiem whose telephone number is (571)272-3102. The examiner can normally be reached 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A Hollweg can be reached on (571)270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883                                                                                                                                                                                                        


/ERIN D CHIEM/Examiner, Art Unit 2883                                                                                                                                                                                                        -